NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 ALTON GEORGE LEWIS, AKA Anthony                  No.    15-72817
 Chattman,
                                                  Agency No. A097-344-232
                   Petitioner,

   v.                                             MEMORANDUM*

 LORETTA E. LYNCH, Attorney General,

                   Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Alton George Lewis, a native and citizen of Jamaica, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

withholding of removal and protection under the Convention Against Torture



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we deny the petition for review.

      We do not consider the materials Lewis references in his opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      Substantial evidence supports the agency’s determination that the past harm

Lewis suffered from a gang in Jamaica did not rise to the level of persecution. See

Hoxha v. Ashcroft, 319 F.3d 1179, 1182 (9th Cir. 2003) (unfulfilled threats

“constitute[d] harassment rather than persecution.”). Substantial evidence also

supports the agency’s determination that Lewis’s fear of future harm from the gang

he previously encountered is not objectively reasonable. See Nagoulko v. INS, 333
F.3d 1012, 1018 (9th Cir. 2003) (fear not objectively reasonable where the

possibility of future harm was too speculative). Thus, Lewis’s withholding of

removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lewis did not show it is more likely than not that he would be tortured by




                                         2                                    15-72817
or with the consent or acquiescence of the Jamaican government. See Silaya, 524
F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                       3                                  15-72817